Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 02/14/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have amended claims 10-11. Thus, amended claims 1-6, 10-11 and 14 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
	Previous rejection of claims 1-6 and 14, rejected under 35 U.S.C. 103(a) as obvious over Hestrin et al., (Biochem. J., 1958, Vol. 69(3): 288-398) and further in view of Yuan et al., (Environ. Sci., Technol., 2011, Vol. 15: 1152-1157), Homann et al., (Biochem. J., 2007, Vol. 407: 189-198), Strube et al., (The J. Biol. Chem., 2011, Vol. 286(20): 17593-17600) and Deng et al., (Carbohydrate Res., 2006, Vol. 341: 474-484), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 02/14/2022; pages 3-6).   
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Chalin A. Smith on 02/22/2022.
The application has been amended as follows:
In the Claims
Cancel withdrawn claims 10 and 11
Allowable Subject Matter
Claims 1-6 and 14 are allowed.


	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests A method for the preparation of a -D-fructofuranosyl-(2,1)--D-uronic acid or an ester thereof which comprises the step of fructosylating a D-uronic acid salt or ester thereof in the presence of B. megaterium levansucrase (Bm-Ls) …, as recited in allowed claims 1-6 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652